Citation Nr: 9932848	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-00 475A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the October 
2, 1997, Board decision, which denied service connection for 
left knee disorder as secondary to service-connected right 
knee disorder.



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to a claim of clear and 
unmistakable error in an October 2, 1997, Board decision. 



FINDINGS OF FACT

1.  Service connection for left knee disorder as secondary to 
service-connected right knee disorder was denied by the Board 
in an October 2, 1997, decision.

2.  In an April 1, 1999, Memorandum Decision, the United 
States Court of Appeals for Veterans Claims (the Court) 
affirmed the Board's October 2, 1997, decision.

3.  In a letter received in June 1999, the appellant alleged 
that the Board committed clear and unmistakable error in not 
granting service connection for left knee disorder as 
secondary to service-connected right knee disorder, as there 
was no other way that he could have developed degenerative 
joint disease in the left knee except for overuse of his left 
knee due to his service-connected right knee.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the October 2, 1997, Board decision in failing to grant 
service connection for left knee disorder as secondary to 
service-connected right knee disorder fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the October 2, 1997, Board decision, 
which denied service connection for left knee disorder as 
secondary to service-connected right knee disorder.  He 
states that he was diagnosed with degenerative changes in his 
left knee and that he has not had any incidents with his left 
knee that would have caused the degenerative changes except 
for the fact that he was forced to favor his left knee due to 
his service-connected right knee disorder.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id.

The Board notes that the Court affirmed the Board's October 
2, 1997, decision in an April 1999 Memorandum Decision.  D. 
v. West, No. 98-1504 (U.S. Vet. App. April 1, 1999).  
Therefore, res judicata applies.  Regardless of such, the 
Board will consider the appellant's motion.  

After careful review of the evidence of record, the Board 
concludes that the October 2, 1997, Board decision was 
supportable and thus there can be no clear and unmistakable 
error in such decision.  The Board had previously remanded 
the appellant's claim for service connection for left knee 
disorder as secondary to the service-connected right knee 
disorder for an examination and to have the examiner state 
the etiology of the appellant's left knee disorder.  An 
examination was conducted in September 1996.  The VA examiner 
examined the appellant and stated that the appellant's left 
knee disorder "was not [in the examiner's opinion] due to 
the stress placed upon the left knee because of his right 
knee pathology."  At the time of the October 1997 Board 
decision, the only evidence before the Board that related to 
the etiology of the appellant's left knee disorder was the VA 
examiner's determination that such was not secondary to the 
appellant's service-connected right knee disorder.  The 
Board's October 1997 decision was clearly supportable.  If a 
decision is supported, it follows that a decision cannot be 
the product of clear and unmistakable error.  The Court has 
established that clear and unmistakable error is the kind of 
error, of fact or of law, that when called to the attention 
of the later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In this case, the veteran has 
identified no error. 

Accordingly, the appellant's motion for revision of the 
October 2, 1997, Board decision is denied.  See 38 C.F.R. 
§ 20.1404(b).  


ORDER

The motion for revision of the October 2, 1997, Board 
decision on the grounds of clear and unmistakable error as to 
the claim for service connection for left knee disorder as 
secondary to service-connected right knee disorder is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


